Citation Nr: 0817917	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back disability.  

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a back disability.  

4.  Entitlement to service connection for a disorder of the 
right ankle, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1955 to June 1958, and in the United States Air Force 
from August 1959 to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The Board remanded the claim in June 2006 so that a hearing 
could be scheduled.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge in April 2008, and 
a transcript is associated with the claims file.  All actions 
have been completed and the claim is ripe for appellate 
review.

The issues of entitlement to service connection for a back 
disorder (a reopened claim as the result of the instant Board 
decision) and claims for secondary service connection for 
bilateral hip, bilateral knee and right ankle disorders are 
addressed in the REMAND appended to the decision below.  
These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1980 RO decision denied the veteran's reopened 
claim for service 
connection for a back disorder; that decision was not 
appealed and became final. 

2.  Some of the evidence received after the March 1980 RO 
decision relates specifically to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability and it raises a reasonable possibility 
of substantiating the claim.  

CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant' s address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a back disorder.  
The claim on the merits requires additional development, 
which is addressed in the remand below.  Therefore, no 
further development is needed with respect to the aspect of 
the appeal decided herein.  As explained in the remand, 
adjudication of the other claims on appeal must be deferred 
pending completion of the development and adjudication of the 
claim for service connection for a back disability.
Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a back disorder.  The veteran's original claim 
for service connection was denied by a June 1973 rating 
decision on the basis that there was no current disability.  
The RO also determined that the separation examination was 
normal and there was no evidence of continuing 
symptomatology.  This decision was not appealed and became 
final within a year of notification.  38 C.F.R. § 3.104.  A 
subsequent rating decision, dated in March 1980 reopened the 
claim but denied it on the merits based on similar findings 
of no continuity of symptomatology, essentially restating the 
finding that there was no current disability.  This decision 
was also not appealed and is final.  

The veteran served in the U.S. Navy and in the U.S. Air 
Force.  The service medical records are not complete, as 
there were two periods of military service and there are no 
medical records dated during the second period of Air force 
service.  The record indicates that these records were lost 
due to the 1973 fire at the National Personnel Records Center 
(NPRC), and that future searches for these records would be 
futile. Indeed, NPRC reports show that several attempts have 
been made to secure these records to no avail.  VA has a 
heightened duty to explain the reasons and bases for its 
findings in cases such as these.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

The evidence submitted since the last final decision of 
record in March 1980 shows a current back disability, and 
there is some lay and medical evidence of continuity of back 
symptomatology.  Diagnoses include arthritis and the 
veteran's assertions of continuing pain establish a potential 
link to military service.  It is pertinent to note that the 
veteran served as a Hospital Corpsman in the U.S. Navy, 
meaning that he has some training in the treatment of medical 
disabilities.  Additionally, private treatment records 
indicate low back pain in the 1970s, which while several 
years after discharge, is supportive of the veteran's 
assertions.  Thus there is evidence which is both new and 
material, in that the existence of a current disability with 
a continuity of symptoms from service is something which was 
not of record during the prior denials, and it relates to an 
unestablished fact necessary to substantiate the underlying 
claim.  As such, the claim for service connection for a back 
disability is reopened.  

As to the merits of the claim for service connection for a 
back disability, the Board finds that an examination that 
includes an opinion from a clinician addressing the contended 
causal relationship is warranted.  The United States Court of 
Appeals for Veterans Claims (Court) held in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking a medical examination and 
opinion.  This matter is further addressed in the remand 
below. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the appeal is granted to this extent only.  


REMAND

With respect to the merits of the claim for service 
connection for a back disability, the Board notes that there 
is no opinion of record from a medical professional with 
experience in diagnosing diseases of the spine that addresses 
the contended causal relationship between a current back 
disability and service.  The veteran was seen in his first 
period of service for back symptoms that were believed to be 
psychosomatic in nature.  While no objective pathology was 
confirmed by X-ray examination at that time, the veteran did 
sustain an injury during service and he has testified in 
support of his appeal that he has had recurrent back pain 
since service and currently has residuals of an in-service 
back injury.  As noted above, he was a medical corpsman 
during service.  Under these circumstances, a VA examination 
that includes a nexus opinion is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for entitlement to service connection 
for bilateral hip, bilateral knee and right ankle 
disabilities, the veteran contends that they are secondary to 
his back disability.  There is a private medical opinion of 
record, dated in May 2004, which suggests a link between the 
veteran's hip disorder and his back condition.  As the claim 
for service connection for a back disorder requires 
additional development, appellate consideration of these 
latter claims for secondary service connection must be 
deferred.  Since an examination and opinion is necessary to 
adjudicate the claim for service connection for a back 
disability, the Board finds that the same examiner should be 
requested to address the secondary service connection 
questions at hand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any back, right or 
left hip, right or left knee or right 
ankle disorder that is currently present.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

(a) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any back disorder, 
right or left  hip disorder, right 
or left knee disorder, or right 
ankle disorder that is currently 
present, to include arthritis, began 
during service or is causally linked 
to any incident of service, to 
include trauma?

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

If it is at least as likely as not 
that the veteran's back disorder is 
related to service, the examiner is 
asked to answer the following 
questions:

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any right or left hip disorder, 
right or left knee disorder, or 
right ankle disorder that is 
currently present, to include 
arthritis, was caused or aggravated 
by the service-connected back 
disability?

The clinician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that a knee, hip 
or right ankle disability was 
aggravated by a current low back 
condition, to the extent possible, 
the examiner is requested to provide 
an opinion as to approximate 
baseline level of severity of the 
hip, knee, and/or ankle condition 
(e.g., slight, moderate) before the 
onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  If any of the claims for service 
connection remain denied, the veteran must 
be furnished with a supplemental statement 
of the case and the case must be forward to 
the Board for final adjudication after 
compliance with any other requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


